J-S36027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    THOR D. PERRY                              :
                                               :
                       Appellant               :      No. 145 WDA 2020

            Appeal from the PCRA Order Entered December 24, 2019
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000562-2017,
                            CP-25-CR-0000783-2017


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 15, 2020

        Appellant, Thor D. Perry, appeals from the order entered in the Erie

County Court of Common Pleas, which denied his first petition filed pursuant

to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. In

2017, the Commonwealth charged Appellant at docket No. CP-25-CR-000562-

2017 (“docket 562-2017”) with rape, aggravated assault, sexual assault,

terroristic threats, and related offenses. The charges stem from Appellant’s

attack on his then-girlfriend (“Victim”) after Appellant discovered that Victim

had been cheating on him.             Subsequently, the Commonwealth charged

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S36027-20


Appellant at docket No. CP-25-CR-000783-2017 (“docket 783-2017”) with

burglary, flight to avoid apprehension, and intimidation of a victim or witness,

in connection with Appellant’s attempt to persuade Victim to drop the charges

against him. Appellant retained private counsel to defend against the charges.

      On December 4, 2017, counsel filed a motion to withdraw at Appellant’s

request, stating the attorney/client relationship had deteriorated to the point

where counsel could no longer represent Appellant adequately. Following a

hearing on December 8, 2017, the court granted counsel’s motion to withdraw

and permitted Appellant to retain new private counsel, apply for appointed

counsel, or represent himself. Although Appellant attempted to retain new

private counsel, he was unsuccessful in those efforts. Subsequently, Appellant

rehired original counsel.

      On June 1, 2018, Appellant entered an open plea of guilty at docket

562-2017 to aggravated assault and a plea of nolo contendere to sexual

assault. Appellant also entered an open guilty plea at docket 783-2017, to

criminal trespass, which the Commonwealth had added to the criminal

information with the court’s permission. In exchange for Appellant’s pleas,

the Commonwealth agreed to nolle prosse all remaining charges. Appellant

executed a written guilty plea colloquy confirming his pleas were knowing,

intelligent, and voluntary. As well, the court conducted an extensive oral plea

colloquy to confirm the validity of Appellant’s pleas. At the conclusion of the

plea hearing, the court accepted the pleas as knowing, intelligent, and


                                     -2-
J-S36027-20


voluntary.

       On July 17, 2018, the court sentenced Appellant to an aggregate term

of 8 to 16 years’ imprisonment, plus 5 years’ probation. Appellant timely filed

post-sentence motions at docket 562-2017, which the court denied on July

30, 2018. Appellant did not file a direct appeal at either docket number.

       Appellant timely filed a pro se PCRA petition at both dockets on July 19,

2019. The court appointed counsel on August 7, 2019, who subsequently filed

a petition to withdraw and Turner/Finley “no-merit” letter.2 On September

16, 2019, the court granted counsel’s petition to withdraw. The court issued

notice of its intent to dismiss the petition without a hearing per Pa.R.Crim.P.

907, on October 11, 2019. Appellant did not respond. The court denied PCRA

relief on December 24, 2019. Appellant timely filed a pro se notice of appeal.3

____________________________________________


2See Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3 Appellant’s notice of appeal was not docketed until January 24, 2020.
Nevertheless, the notice of appeal is dated January 16, 2020, and the
certificate of service is dated January 17, 2020. Thus, we deem Appellant’s
notice of appeal timely under the prisoner mailbox rule. See Commonwealth
v. Wilson, 911 A.2d 942 (Pa.Super. 2006) (stating document is filed when
pro se prisoner hands it to authorities for mailing).

Additionally, we observe that Appellant filed only one notice of appeal listing
both underlying trial court docket numbers. Appellant’s filing of a single notice
of appeal appears to violate Commonwealth v. Walker, 646 Pa. 456, 185
A.3d 969 (2018), in which our Supreme Court held that an appellant must file
separate notices of appeal from orders which resolve issues arising at separate
trial court docket numbers. Nevertheless, this Court recently held that a
breakdown in the operations of the court occurs when the trial court suggests



                                           -3-
J-S36027-20


The PCRA court subsequently appointed appellate PCRA counsel. On January

27, 2020, the court ordered Appellant to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely complied.

       Appellant raises two issues for our review:

          Whether the plea proceeding in which…[A]ppellant entered
          guilty pleas was rendered invalid in that [Appellant] was
          heavily medicated on antipsychotic tranquilizers and he did
          not enter the pleas in a sober mind and the [plea c]ourt
          failed to engage in a sufficient and searching effort to
          evaluate his competency to enter the guilty pleas?

          Whether…[A]ppellant was induced into entering the guilty
          pleas in that defense counsel failed to engage in a sufficient
          and good faith effort to evaluate and present any defense
          on his behalf including locating and interviewing certain
          witnesses posed by…[A]ppellant?

(Appellant’s Brief at 2).

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d



____________________________________________


that a single notice of appeal from an order listing multiple docket numbers is
sufficient to perfect the appeal. See Commonwealth v. Larkin, ___ A.3d.
___, 2020 WL 3869710 (Pa.Super. filed July 9, 2020) (en banc). In those
circumstances, the appellate court can overlook an appellant’s noncompliance
with Walker and decline to quash the appeal. Id. Here, in the order denying
PCRA relief, the order lists both underlying trial court docket numbers, and
the PCRA court advised Appellant that he had 30 days to file “an appeal” to
the Superior Court of Pennsylvania. Under these circumstances, we decline
to quash Appellant’s appeal for any technical noncompliance with Walker.
See id.

                                           -4-
J-S36027-20


319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012).

Further, a petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012).

      In his first issue, Appellant argues he was taking antipsychotic

medication at the time he entered his pleas. Appellant acknowledges that the

trial court asked Appellant if he was under the influence of any medication

that might affect his ability to understand the plea proceedings, but Appellant

suggests the court’s “minimal engagement” did not satisfy the court’s

obligation to confirm Appellant was competent and sober. Appellant asserts

he was heavily medicated when he entered the pleas and the medication

undermined his capacity to enter knowing, voluntary, and intelligent pleas.

Appellant maintains that a known side effect of the medication he took is a

“trance-like stupor.”   Appellant insists the court was ostensibly aware of

Appellant’s significant mental health history, so the court’s passing inquiry into

Appellant’s competency was inadequate. Appellant submits his responses to


                                      -5-
J-S36027-20


the court’s colloquy should not be dispositive because Appellant gave the

answers while he was impaired. Appellant further suggests the court should

have retained an expert to evaluate Appellant’s competency. 4            Appellant

concludes the court failed to perform a “searching and meaningful”

examination of his competency to enter the pleas, and this Court must vacate

the order denying PCRA relief and allow Appellant to withdraw the pleas. We

disagree.

       A guilty plea will be deemed valid if the record demonstrates the

defendant had a full understanding of the nature and consequences of his plea

such that he knowingly and intelligently entered the plea of his own accord.

Commonwealth v. Rush, 909 A.2d 805, 808 (Pa.Super. 2006). A defendant

is not required to “be pleased with the outcome of his decision to enter a plea

of guilty[; a]ll that is required is that his decision to plead guilty be knowingly,

voluntarily and intelligently made.”           Commonwealth v. Moser, 921 A.2d

526, 528-29 (Pa.Super. 2007). A defendant is presumed to be aware of what

he is doing when he enters a guilty plea, and the defendant bears the burden

to prove otherwise.         Commonwealth v. Pollard, 832 A.2d 517, 523

(Pa.Super. 2003). Mere disappointment in the sentence does not constitute

the necessary “manifest injustice” to render the defendant’s guilty plea



____________________________________________


4 Appellant raises this specific claim for the first time on appeal, so we deem
it waived. See Pa.R.A.P. 302(a) (explaining issues raised for first time on
appeal are waived).

                                           -6-
J-S36027-20


involuntary. Id. at 522. See also Commonwealth v. Kelly, 5 A.3d 370,

377 (Pa.Super. 2010), appeal denied, 613 Pa. 643, 32 A.3d 1276 (2011)

(reiterating principle that courts discourage entry of plea as sentence-testing

device).

      The Pennsylvania Rules of Criminal Procedure mandate that pleas be

taken in open court and require the court to conduct an on-the-record colloquy

to ascertain whether a defendant is aware of his rights and the consequences

of his plea.   Commonwealth v. Hodges, 789 A.2d 764, 765 (Pa.Super.

2002) (citing Pa.R.Crim.P. 590).      Specifically, the court must affirmatively

demonstrate the defendant understands: (1) the nature of the charges to

which he is pleading guilty; (2) the factual basis for the plea; (3) his right to

trial by jury; (4) the presumption of innocence; (5) the permissible ranges of

sentences and fines possible; and (6) that the judge is not bound by the terms

of the agreement unless he accepts the agreement.            Commonwealth v.

Watson, 835 A.2d 786, 796-97 (Pa.Super. 2003). “Before accepting a plea

of guilty, the trial court must satisfy itself that there is a factual basis for the

plea. A factual basis for the plea is universally required.” Commonwealth

v. Stenhouse, 788 A.2d 383, 384 (Pa.Super. 2001), appeal denied, 569 Pa.

705, 805 A.2d 523 (2002) (internal citations and quotation marks omitted).

      Additionally, “nothing in [Rule 590] would preclude the use of a written

colloquy that is read, completed, signed by the defendant, and made part of

the record of the plea proceedings. This written colloquy would have to be


                                       -7-
J-S36027-20


supplemented by some on-the-record oral examination.” Pa.R.Crim.P. 590

Comment.    See also Rush, supra (holding defendant entered guilty plea

knowingly and voluntarily where he acknowledged in written colloquy that he

understood his rights to trial by jury and presumption of innocence, and he

confirmed during court’s oral examination that he signed written colloquy and

understood its contents).

     Instantly, the PCRA court addressed Appellant’s first issue as follows:

        A review of the transcript from [Appellant’s] Guilty Plea
        Hearing reveals an extensive plea colloquy, on the record,
        in addition to a signed Statement of Understanding of Rights
        form reviewed by [Appellant] and counsel. Transcript,
        Guilty Pleas, pp. 9-10. [Appellant] further denied the need
        for explanation of his rights, and his waiver of these rights,
        upon entering his guilty plea. Transcript, Guilty Pleas, p.
        11. In addition, the court asked [Appellant], “for each of
        these counts that you’re entering pleas here today, do you
        feel like you’re being pressured or forced or coerced or is
        anyone promising you anything to enter the plea?”
        [Appellant] responded, “No.” Transcript, Guilty Pleas, p. 14.
        [Appellant] stated that he was entering these pleas because
        he was in fact guilty of the charges [except sexual assault,
        to which he pleaded nolo contendere], that he had enough
        time to consider the plea, and that he was satisfied with his
        legal representation of the case. Transcript, Guilty Pleas,
        pp. 13-14.

        [Appellant] also argues that his plea was involuntary
        because he was heavily medicated on antipsychotic
        tranquilizers. PCRA Petition of July 19, 2019, p. 7. The
        court specifically asked [Appellant] “this afternoon are you
        under the influence of any form of substance, whether it’s
        medication, alcohol, drugs, or anything that would affect
        your ability to know what you’re doing?”          [Appellant]
        responded “I take medication but I’m sober.” The court
        asked “what medication do you take, [Appellant]?”
        [Appellant] responded “I think its Naproxen.” The court
        then asked “are you taking that today?”           [Appellant]

                                    -8-
J-S36027-20


          responded “Yeah.” The court asked “does it affect your
          ability to know what you’re doing here today?” [Appellant]
          responded “No. No, Your Honor.” The court then reiterated
          “so, you are entering these [pleas] because, in fact, you’re
          guilty, other than Count Eight?” [Appellant] responded
          “Yes, Your Honor.” Transcript, Guilty Pleas, pp. 14-15.

          Neither [Appellant’s] PCRA [Petition], nor the guilty plea
          transcript demonstrate that “manifest injustice” would
          result or that the plea was “involuntary or given without
          knowledge of the charge.” In fact, [Appellant] engaged in
          an extensive colloquy, under oath, given by the court, where
          [Appellant’s] answers were definitive. Additionally, a review
          of the Sentencing Transcript showed no evidence that
          [Appellant] wished to withdraw his plea.          Therefore,
          [Appellant’s] argument is without merit.

(Rule 907 Notice Opinion, filed 10/11/19, at 2-3) (some internal citations

omitted). The record supports the court’s analysis.      See H. Ford, supra;

Boyd, supra.

       Here, Appellant executed a written plea colloquy confirming his pleas

were knowing, intelligent, and voluntary. See Rush, supra. As well, the

court engaged in an extensive oral plea colloquy, which set forth the factual

bases for Appellant’s pleas, and complied with the requirements of Rule 590.

See Pa.R.Crim.P. 590; Hodges, supra; Stenhouse, supra. Appellant stated

at the plea proceeding that he was taking the medication Naproxen.5

Appellant did not indicate at the plea proceeding that he was under the



____________________________________________


5 According to www.drugs.com, Naproxen is a nonsteroidal anti-inflammatory
drug      used      to     treat     pain    or     inflammation.     See
https://www.drugs.com/naproxen.html (last visited 9/2/20). A “trance-like
stupor” is not listed as one of the known side effects. See id.

                                           -9-
J-S36027-20


influence of any anti-psychotic medication, and he does not identify in his

PCRA petition or on appeal which anti-psychotic medication he was allegedly

taking at the time of his pleas. The totality of the circumstances demonstrates

that Appellant entered his pleas knowingly, intelligently, and voluntarily. See

Rush, supra. Therefore, Appellant’s first issue merits no relief.

      In his second issue, Appellant asserts he was steadfast during all

communication with counsel that he was innocent of the crimes charged.

Appellant argues counsel “badgered” him to accept the plea agreement.

Appellant emphasizes the original deterioration of his relationship with

counsel. Appellant contends that after counsel withdrew, the court expected

Appellant to proceed pro se because he did not have new counsel.         When

Appellant’s attempts to retain new counsel were unsuccessful due to his

incarceration, Appellant claims original counsel met with one of Appellant’s

family members and “talked his way back” into the case. Appellant insists

counsel coerced him to plead guilty to aggravated assault and nolo contendere

to sexual assault, notwithstanding Appellant’s prior assertions of innocence.

Appellant contends counsel failed to engage in “good faith” plea negotiations

with the Commonwealth. Given the medication that Appellant was taking, and

due to the fact that Appellant had already been incarcerated for 18 months at

the time of the plea proceeding, Appellant avers he reluctantly agreed to

accept the plea deal. Appellant insists counsel did not ever prepare for trial

or interview an eyewitness to the sexual assault. Instead, Appellant submits


                                    - 10 -
J-S36027-20


counsel was only interested in pursuing a plea deal.        Appellant concludes

counsel unlawfully induced his guilty plea, and this Court must vacate the

order denying PCRA relief and allow Appellant to withdraw his pleas.          We

disagree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Moser, supra at 531.

“Where the defendant enters his plea on the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice was within the

range of competence demanded of attorneys in criminal cases.” Id.

      Instantly, the PCRA court addressed this claim as follows:

         [Appellant] has failed to prove counsel was ineffective by a
         preponderance of the evidence, and this claim is also
         without merit. A review of the docket reveals that counsel
         filed Omnibus Pre-trial Motions at both dockets; a Post-

                                      - 11 -
J-S36027-20


         Sentence Motion at docket 562 of 2017 was filed eight days
         after [Appellant] was sentence[d], and [Appellant]
         responded that he was satisfied with his representation
         during his guilty plea colloquy. Transcript, Guilty Pleas, p.
         14.

(Rule 907 Notice Opinion at 3). The record supports the court’s analysis. See

H. Ford, supra; Boyd, supra.

      Here, the record shows Appellant retained private counsel shortly after

the Commonwealth filed the charges against him. Counsel filed omnibus pre-

trial motions at both underlying trial court dockets, including a motion for

habeas corpus relief at docket 783-2017. Counsel also pursued DNA testing,

and filed several motions for continuances due to ongoing plea negotiations

with the Commonwealth and while the parties were awaiting the results of the

DNA testing. In December 2017, counsel moved to withdraw at Appellant’s

request, claiming the attorney/client relationship had deteriorated. The court

held a hearing on the motion, during which the topic of the ongoing plea

negotiations came up.    Significantly, when the court asked Appellant if he

wanted to proceed to trial instead of entering a plea, Appellant stated: “I

mean, if they give me a good enough plea bargain, I’ll take the plea bargain,

but…” (N.T. Hearing, 12/8/17, at 3). Appellant clarified, however, that he

would not plead guilty to sexual assault because he was innocent of that crime.

(See id.). At the conclusion of the hearing, the court let counsel withdraw

and told Appellant he could retain new private counsel, apply for appointed

counsel, or proceed pro se.


                                    - 12 -
J-S36027-20


      After Appellant was unsuccessful in his attempts to retain new private

counsel, Appellant rehired original counsel.    On June 1, 2018, Appellant

entered an open plea of guilty at docket 562-2017 to aggravated assault and

a plea of nolo contendere to sexual assault. The court explained to Appellant

that by his nolo contendere plea, Appellant was not admitting his guilt to

sexual assault, but he was not contesting the weight of the Commonwealth’s

evidence against him. Appellant also entered an open guilty plea at docket

783-2017, to criminal trespass, which the Commonwealth had added to the

criminal information with the court’s permission. In exchange for Appellant’s

pleas, the Commonwealth agreed to nolle prosse all remaining charges.

Appellant confirmed during the plea hearing that no one had pressured or

coerced him into entering the pleas, and that he was satisfied with counsel’s

representation.

      Nothing in the record supports Appellant’s claim that counsel unlawfully

induced him to enter the guilty/nolo contendere pleas. See Moser, supra.

Further, the record belies Appellant’s contention that counsel took no action

to prepare for trial and sought only to pursue a plea deal. Although Appellant

claims counsel failed to interview an eyewitness to the sexual assault,

Appellant does not identify this individual by name, indicate if counsel was

aware of this person’s existence, state whether the person was available and

willing to testify in Appellant’s defense, or summarize the substance of this

person’s observations. For all of these reasons, Appellant’s ineffectiveness


                                    - 13 -
J-S36027-20


claim fails. See Williams, supra. Accordingly, we affirm the order denying

PCRA relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




                                  - 14 -